Citation Nr: 0517009	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 15, 1999, 
for a grant of dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to May 
1946.  He died in September 1995.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2000 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 2005.


FINDINGS OF FACT

1.  The date of claim for DIC under the provisions of 
38 U.S.C.A. § 1151 was July 15, 1999.

2.  The Social Security Administration, which reported to VA 
that its files on the veteran and the appellant had been 
destroyed, was unable to confirm the date of any filing by 
the appellant with that agency of a claim for survivor's 
benefits.


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 15, 1999, 
for a grant of DIC under the provisions of 38 U.S.C.A. § 1151 
is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.153, 3.400 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A statement of the case furnished to the appellant by the RO 
in June 2002 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and 38 C.F.R. § 3.400, effective dates.  
VCAA notice letters furnished to the appellant by VA's 
Appeals Management Center (AMC) in January 2004 and September 
2004 informed the appellant of the evidence needed to 
substantiate her claim, of what evidence VA had obtained and 
would attempt to obtain, and of the evidence which she should 
submit in support of her claim.  

The AMC's letters to the appellant and the statement of the 
case satisfied the first three elements of notice discussed 
in Pelegrini II.  Although the AMC did not explicitly request 
that the appellant provide any evidence in her possession she 
thought was relevant to her claim, it did advise her that it 
was her ultimate responsibility to support her claim with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  The Board also finds 
that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the appellant has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the appellant was 
afforded adequate notice specific to the instant claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  As noted below, the appellant's representative 
asserted that the appellant had filed a claim for survivor's 
benefits with the Social Security Administration (SSA) after 
the veteran's death and argued that such should be considered 
as having been received by VA as of the date of its receipt 
by SSA.  The Board's January 2004 remand directed that the 
AMC should contact SSA in an attempt to obtain a copy of any 
such claim filed with SSA by the appellant.  The appellant 
and her representative have not identified any additional 
existing evidence which may be relevant to issue on appeal.  
Therefore,  the Board finds that further assistance is not 
required and the case is ready for appellate review.

II. Legal Criteria

The effective date of a grant of entitlement to DIC based on 
death due to VA hospitalization or treatment will be the 
first day of the month in which the veteran's death occurred 
if a claim is received within one year following the date of 
death; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. § 3.400(i)(2) (2004).

An application on a form jointly prescribed by the Secretary 
of VA and the Secretary of Health, Education, and Welfare 
filed with SSA on or after January 1, 1957, will be 
considered a claim for death benefits and will be considered 
as having been received by VA as of the date of receipt by 
SSA.  38 C.F.R. § 3.153 (2004).

III. Factual Background and Analysis

On July 15, 1999, the RO received from the appellant VA Form 
21-534, "Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a 
Surviving Spouse or Child (Including Death Compensation If 
Applicable)."  Such was not received within one year of the 
veteran's death.  The rating decision in October 2000, which 
granted entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, pertaining to compensation for additional 
disability or death as a result of VA medical treatment, 
assigned an effective date of July 15, 1999, the date of 
claim.  The Board notes that by the terms of 
38 C.F.R. § 3.400(i)(2) (2004) the effective date cannot be 
earlier than the date of claim because the claim was not 
filed within one year of the veteran's date of death.

It is not in dispute that the appellant did not file a claim 
of entitlement to DIC under 38 U.S.C.A. § 1151 with VA prior 
to July 15, 1999.  However, in an April 2002 statement, the 
appellant's representative asserted that she had filed a 
claim for survivor's benefits with SSA after the veteran's 
death.  In an attempt to verify this assertion, in the 
January 2004 remand, the Board directed that the AMC should 
contact SSA for information concerning any such claim filed 
by the appellant.  In February 2004, SSA reported that the 
folders for both the veteran and the appellant had been 
destroyed by SSA.  There is thus no corroboration of the 
filing of any claim by the appellant with SSA which would 
entitle her to an earlier effective date pursuant to 
38 C.F.R. § 3.153.  Therefore, the Board must conclude that 
the proper effective date for the grant of DIC under the 
provisions of 38 U.S.C.A. § 1151 is July 15, 1999, the date 
of claim.  See 38 C.F.R. § 3.400(i)(2) (2004).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to an effective date earlier than July 15, 1999, 
for a grant of DIC under the provisions of 38 U.S.C.A. § 1151 
(West 2002) is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


